DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-11 are pending in this Application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim objections
Claim 11 should have a colon after the transitional phrase “causing” in line 1. This is in order to differentiate the preamble and the body of the claim. 
Appropriate correction is required. See the EMPEP CFR 1.75e.
 	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 is directed to a program or software per se, none of which is a process, machine, manufacture, or composition of matter.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen et al (US 20120191272).
	As per claim 1, Andersen teaches a position information management apparatus for calculating position information about an object conveyed by a conveyance apparatus (see Fig. 1 system controller 105/also called host computer or apparatus 25; also, see [0118] “…Host computer 105…”; also, see [0224] “The host system is typically a Level 4 Business Logistics System such as an Enterprise Resource Planning (ERP) system (examples include SAP, Oracle, etc.) or an inventory control system such as a Warehouse Management System (examples include Manhattan, Red Prairie, etc.). Alternatively, a Level 3 Manufacturing Operations System, also known as a Manufacturing Execution System (MES), Operations Management System”; also, see [0028] “A method for identifying, locating and tracking assets within an operating facility by providing an initial identification and location of an asset from a host, conveying the asset on an automated asset conveying device to a location while tracking the position of the asset”),wherein the position information management apparatus  
	acquires conveyance position information indicating a position of the conveyance apparatus (see [0173] “the location and orientation of the vehicle 6 transformed into facility coordinates, and stored in the Load Map database in the mobile computer 25 or wirelessly transmitted by the communications unit 10 to the system controller 105”; also, see [0182] “The vehicle's location and orientation are transmitted wirelessly to the system controller (step 26-5)”; also, see Fig. 26 step 26-5), 
	load information indicating a load of the object on the conveyance apparatus (see Fig. 26 step 26-13; also, see [0186] “Load detection sensor data is received 26-13 and tested 26-14 to determine whether the signal indicates a Load ON event. If a Load ON is indicated (26-14, Yes), a message is transmitted 26-15 to the controller 105 that a Load ON event has occurred 26-21. The message also contains the Load ID”; also, see [0121] any type of sensor can be used as the load detection device), and 	
 	initial position information indicating a position of the object when the object is loaded on the conveyance apparatus (see [0028] “A method for identifying, locating and tracking assets within an operating facility by providing an initial identification and location of an asset from a host, conveying the asset on an automated asset conveying device to a location while tracking the position of the asset”; also, see [0029], [0173] “location of the center 1000C of a unit load may be determined at the moment that the load is acquired by the conveying vehicle 6”; also, see [0185] “The load detection sensor 18 (see e.g., FIG. 2) provides an indication that a load 1000 is being acquired or deposited… In either case, the relative position of the load 1000 to the vehicle (load datum 6D) must be defined to detect these events, and the parameters are established at the system start…”; also, see [0197]; also, see Fig. 31 and [0207]; also, see [0225] ) and 
	calculates the position information about the object loaded on the conveyance apparatus on the basis of the conveyance position information (see 0187), the load information (see 0187), and the initial position information (see Fig. 26 the position of the object is calculated in step 26-17 based on conveyance position information 26-5, load information 26-13, and initial position information when the load was detected or loaded on the conveyor 26-17; also, see [0029] “a first conveying vehicle receiving an initial identification and an initial location of an asset from the host; the conveying vehicle acquiring the asset; the conveying vehicle navigating the facility by repeatedly determining the position of the center of the vehicle and the rotational orientation of the directional axis of the vehicle; the conveying vehicle transporting the asset to a second location; the conveying vehicle depositing the asset at the second location, and communicating the identity, location and rotational orientation of the asset to the system controller; and the system controller communicating the identity”; also, see [0187] “the vehicle position and orientation 26-4 are used to calculate the load position and orientation 26-17”; also, see Fig. 29 the position of an object after it has been picked up is tracked; also, see  [0197]; also, see Fig. 31 and [0207] the object position is determined based on an initial position of the load when the load is detected (load detection information) and the position of the vehicle 106 is acquired; also, see [0225]; if the object is not detected by detecting a load event (a load ON), then the object is tracked; also, see [0219] “There are occasions when loads are to be handled without the conveying vehicle being equipped with a load identification device, such as a label reader 14, a handheld bar code scanner 7, an RFID reader, etc. Embodiments of the present invention allow the mobile computer 25 on board load conveying vehicle 6A, 6M to identify a load 2000 (i.e., 2001, 2002, 2003, . . . , 2007) at the moment of load acquisition without the vehicle being equipped with a load identification device. The ability to identify an asset (a unit load, an object or a set of objects) and track it within a system, using only the association of data between an asset's identity and its position (or its position and orientation), is herein referred to as "inferential load tracking." By determining the position (or the position and orientation) of an unidentified asset, and matching that location to a database record of all asset locations, the asset's identity can be retrieved. An asset's identity is therefore determined by inference to its location, rather than being directly determined by identifying indicia that might be difficult to read, may not be positioned correctly, may have fallen off or may be otherwise missing from the asset at the time of movement”, this last paragraph teaches the inventive concept of the instant Application)
 	As per claim 2, Andersen teaches the position information management apparatus according to claim 1, Andersen further teaches wherein the object at the position indicated by the initial position information is determined to be loaded (this has been interpreted as the object is determined was loaded or loaded when the load information is received which is obvious and common sense) on the conveyance apparatus on the basis of the fact that the conveyance position information when the load information is acquired and the initial position information are included in the same area (see Fig. 26 the position of the object is calculated in step 26-17 based on conveyance position information 26-5, load information 26-13, and initial position information when the load was detected or loaded on the conveyor 26-17; also, see [0029] “a first conveying vehicle receiving an initial identification and an initial location of an asset from the host; the conveying vehicle acquiring the asset; the conveying vehicle navigating the facility by repeatedly determining the position of the center of the vehicle and the rotational orientation of the directional axis of the vehicle; the conveying vehicle transporting the asset to a second location; the conveying vehicle depositing the asset at the second location, and communicating the identity, location and rotational orientation of the asset to the system controller; and the system controller communicating the identity”; also, see [0187] “the vehicle position and orientation 26-4 are used to calculate the load position and orientation 26-17”; also, see Fig. 29 the position of an object after it has been picked up is tracked; also, see  [0197]; also, see Fig. 31 and [0207] the object position is determined based on an initial position of the load when the load is detected (load detection information) and the position of the vehicle 106 is acquired; also, see [0225]; if the object is not detected by detecting a load event (a load ON), then the object is tracked; also, see [0219] “There are occasions when loads are to be handled without the conveying vehicle being equipped with a load identification device, such as a label reader 14, a handheld bar code scanner 7, an RFID reader, etc. Embodiments of the present invention allow the mobile computer 25 on board load conveying vehicle 6A, 6M to identify a load 2000 (i.e., 2001, 2002, 2003, . . . , 2007) at the moment of load acquisition without the vehicle being equipped with a load identification device. The ability to identify an asset (a unit load, an object or a set of objects) and track it within a system, using only the association of data between an asset's identity and its position (or its position and orientation), is herein referred to as "inferential load tracking." By determining the position (or the position and orientation) of an unidentified asset, and matching that location to a database record of all asset locations, the asset's identity can be retrieved. An asset's identity is therefore determined by inference to its location, rather than being directly determined by identifying indicia that might be difficult to read, may not be positioned correctly, may have fallen off or may be otherwise missing from the asset at the time of movement”, this last paragraph teaches the inventive concept of the instant Application), and the position information about the object after the load is calculated on the basis of the conveyance position information (see claim 1 above, same limitation and same rationale applies herein; also, see [0187] “the vehicle position and orientation 26-4 are used to calculate the load position and orientation 26-17”; also, see Fig. 29 the position of an object after it has been picked up is tracked; also, see  [0197]; also, see Fig. 31 and [0207).
 	As per claim 3, Andersen teaches the position information management apparatus according to claim 1, Andersen further teaches wherein unload information indicating an unload of the object from the conveyance apparatus is further acquired, and position information about the object after the unload from the conveyance apparatus is calculated on the basis of the conveyance position information when the unload information is acquired (see Fig. 26 step 26-19 is an unload information, wherein the load position is calculated based on the conveyor last position and unload position and event; see [0207] “…Once the load has been acquired the sequence of vehicle position and rotational orientation determination is repeated until the vehicle 106 arrives at the transfer location (X 100.3, Y 115.7, Z 0.0, .theta. 88 degrees) at 106(t2). The vehicle 106 lowers the lift mechanism 11 and deposits the load 1000B. As the vehicle 106 backs away a Load OFF event is generated by the load detection device 18. At Load OFF (date-time 10-21-16:55 in FIG. 30) the Global Load Map 28-8B is updated, indicating the current position and orientation of the load 1000B. After depositing the load 1000B, the operator maneuvers vehicle 106 back to a parking position 106(t3-t5) (see FIG. 32)”; also, see Fig. 29).
 	As per claim 4, Andersen teaches the position information management apparatus according to claim 1, Andersen wherein the conveyance position information is calculated on the basis of a detection result of position detection means provided in the conveyance apparatus (see Fig. 2 position detection means 7; also, see [0115] “an upward facing image acquisition camera of the position/orientation sensor 7 is mounted on the conveying vehicle 6, acquiring images of at least one position marker 2 or 3, which are placed over the operating area within the camera's view. Each image is processed to determine the identity of each position marker 2, 3 within view”; see [0116]).
	As per claim 5, Andersen teaches the position information management apparatus according to claim 1, Andersen further teaches wherein latest position information about the object is stored (see Fig. 29 and [0197] and [0207] “At Load OFF (date-time 10-21-16:55 in FIG. 30) the Global Load Map 28-8B is updated, indicating the current position and orientation of the load 1000B. After depositing the load 1000B, the operator maneuvers vehicle 106 back to a parking position 106(t3-t5) (see FIG. 32)”; also, see [0147]).

	As per claim 6, Andersen teaches the position information management apparatus according to claim 1, Andersen further teaches wherein a history of the position information about the object is stored (see Fig. 30 the position of object 123456 is stored in a map with dates; also, see [0147] “The Local Label Map database is stored locally in the memory of the computer 25 on board each vehicle 6 and/or it may be transmitted wirelessly by communications links 10 from each roving vehicle 6 to the controller 105 and maintained in the controller memory. For an individual vehicle, the "Local Label Map" database will contain the identity and position of only those unit load labels 30 that were seen (detected and decoded) during the travels of this particular vehicle or were previously downloaded to the mobile computer from the Global Label Map. In some embodiments, a Global Label Map is maintained in controller 105, including the accumulation of all unit load label identities and coordinates determined by all vehicles in the fleet”; also, see [0193]).
	As per claim 7, Andersen teaches the position information management apparatus according to claim 1, Andersen further teaches wherein disposition map information in which the position information about the object is associated with map information including a movement range of the conveyance apparatus is output (see [0191] “As described in FIG. 28, the controller 105 contains a Global Label Map and a Global Load Map that can be queried via the wireless network device 10 by vehicles to augment their Local Label and Load Maps. The process of transmitting Local Label Map data and Local Load Map data to the controller, and receiving Global Label Map data and Global Load Map data from the controller provides synchronism between mobile computer data and Controller computer data, so that Label Map and Load Map information can be shared by multiple vehicles”, the global label map represents a disposition map information that is shared/output to all the vehicles; also, see [0192-0194] and Fig. 31; also, see [0197-0200] the global load map/disposition map information is used/output to any AGV or other system host computers; also, see Figs. 29-32 the position information associated with movement ranges).
	As per claim 8, Andersen teaches a position information management system comprising (see Fig. 1 system controller 105/also called host computer or apparatus 25; also, see [0118] “…Host computer 105…”; also, see [0224] “The host system is typically a Level 4 Business Logistics System such as an Enterprise Resource Planning (ERP) system (examples include SAP, Oracle, etc.) or an inventory control system such as a Warehouse Management System (examples include Manhattan, Red Prairie, etc.). Alternatively, a Level 3 Manufacturing Operations System, also known as a Manufacturing Execution System (MES), Operations Management System”; also, see [0028] “A method for identifying, locating and tracking assets within an operating facility by providing an initial identification and location of an asset from a host, conveying the asset on an automated asset conveying device to a location while tracking the position of the asset”):
	a conveyance apparatus including position detection means for detecting data related to a position of a conveyance apparatus (see Fig. 1 conveyance apparatus 6A or 6M and position detection means 7 in Fig. 2; see [0173] “the location and orientation of the vehicle 6 transformed into facility coordinates, and stored in the Load Map database in the mobile computer 25 or wirelessly transmitted by the communications unit 10 to the system controller 105”; also, see [0182] “The vehicle's location and orientation are transmitted wirelessly to the system controller (step 26-5)”; also, see Fig. 26 step 26-5) and 
 	load detection means for detecting a load of the object on the conveyance apparatus and an unload of the object from the conveyance apparatus (see Fig. 2 load detection means 18 or 14; see Fig. 26 step 26-13; also, see [0186] “Load detection sensor data is received 26-13 and tested 26-14 to determine whether the signal indicates a Load ON event. If a Load ON is indicated (26-14, Yes), a message is transmitted 26-15 to the controller 105 that a Load ON event has occurred 26-21. The message also contains the Load ID”; also, see [0121] any type of sensor can be used as the load detection device);
	and the position information management apparatus according to claim 1 (see claim 1).
	As per claim 9, Andersen teaches a conveyance apparatus (see Fig. 1 and 2 conveyance apparatus 6A or 6M) comprising:
	position detection means for detecting data related to a position of the conveyance apparatus (see Fig. 1 conveyance apparatus 6A or 6M and position detection means 7 in Fig. 2; see [0173] “the location and orientation of the vehicle 6 transformed into facility coordinates, and stored in the Load Map database in the mobile computer 25 or wirelessly transmitted by the communications unit 10 to the system controller 105”; also, see [0182] “The vehicle's location and orientation are transmitted wirelessly to the system controller (step 26-5)”; also, see Fig. 26 step 26-5 ); and
	load detection means for detecting a load and an unload of an object on the conveyance apparatus (see Fig. 2 load detection means 18 or 14; see Fig. 26 step 26-13; also, see [0186] “Load detection sensor data is received 26-13 and tested 26-14 to determine whether the signal indicates a Load ON event. If a Load ON is indicated (26-14, Yes), a message is transmitted 26-15 to the controller 105 that a Load ON event has occurred 26-21. The message also contains the Load ID”; also, see [0121] any type of sensor can be used as the load detection device ).
 	As to claim 10, this claim is the method claim corresponding to the system claim 1 and is rejected for the same reasons mutatis mutandis.

	
 	As per claim 11, Andersen a program causing a computer to function as (see Fig.26 the algorithm to make the computer 105 and/or 25 perform the following steps)
		 means for acquiring conveyance position information indicating a position of a conveyance apparatus (see [0173] “the location and orientation of the vehicle 6 transformed into facility coordinates, and stored in the Load Map database in the mobile computer 25 or wirelessly transmitted by the communications unit 10 to the system controller 105”; also, see [0182] “The vehicle's location and orientation are transmitted wirelessly to the system controller (step 26-5)”; also, see Fig. 26 step 26-5; thus, the computer 105 acquires conveyance position information), 
		means for acquiring load information indicating a load of an object on the conveyance apparatus (see Fig. 26 step 26-13; also, see [0186] “Load detection sensor data is received 26-13 and tested 26-14 to determine whether the signal indicates a Load ON event. If a Load ON is indicated (26-14, Yes), a message is transmitted 26-15 to the controller 105 that a Load ON event has occurred 26-21. The message also contains the Load ID”; also, see [0121] any type of sensor can be used as the load detection device), 
		means for acquiring initial position information indicating a position of the object when the load information is acquired (see [0028] “A method for identifying, locating and tracking assets within an operating facility by providing an initial identification and location of an asset from a host, conveying the asset on an automated asset conveying device to a location while tracking the position of the asset”; also, see [0029], [0173] “location of the center 1000C of a unit load may be determined at the moment that the load is acquired by the conveying vehicle 6”; also, see [0185] “The load detection sensor 18 (see e.g., FIG. 2) provides an indication that a load 1000 is being acquired or deposited… In either case, the relative position of the load 1000 to the vehicle (load datum 6D) must be defined to detect these events, and the parameters are established at the system start…”; also, see [0197]; also, see Fig. 31 and [0207]; also, see [0225]), and 
		means for calculating position information about the object loaded on the conveyance apparatus on the basis of the conveyance position information (see 0187), the load information (0187), and the initial position information (see Fig. 26 the position of the object is calculated in step 26-17 based on conveyance position information 26-5, load information 26-13, and initial position information when the load was detected or loaded on the conveyor 26-17; also, see [0029] “a first conveying vehicle receiving an initial identification and an initial location of an asset from the host; the conveying vehicle acquiring the asset; the conveying vehicle navigating the facility by repeatedly determining the position of the center of the vehicle and the rotational orientation of the directional axis of the vehicle; the conveying vehicle transporting the asset to a second location; the conveying vehicle depositing the asset at the second location, and communicating the identity, location and rotational orientation of the asset to the system controller; and the system controller communicating the identity”; also, see [0187] “the vehicle position and orientation 26-4 are used to calculate the load position and orientation 26-17”; also, see Fig. 29 the position of an object after it has been picked up is tracked; also, see  [0197]; also, see Fig. 31 and [0207] the object position is determined based on an initial position of the load when the load is detected (load detection information) and the position of the vehicle 106 is acquired; also, see [0225]; if the object is not detected by detecting a load event (a load ON), then the object is tracked; also, see [0219] “There are occasions when loads are to be handled without the conveying vehicle being equipped with a load identification device, such as a label reader 14, a handheld bar code scanner 7, an RFID reader, etc. Embodiments of the present invention allow the mobile computer 25 on board load conveying vehicle 6A, 6M to identify a load 2000 (i.e., 2001, 2002, 2003, . . . , 2007) at the moment of load acquisition without the vehicle being equipped with a load identification device. The ability to identify an asset (a unit load, an object or a set of objects) and track it within a system, using only the association of data between an asset's identity and its position (or its position and orientation), is herein referred to as "inferential load tracking." By determining the position (or the position and orientation) of an unidentified asset, and matching that location to a database record of all asset locations, the asset's identity can be retrieved. An asset's identity is therefore determined by inference to its location, rather than being directly determined by identifying indicia that might be difficult to read, may not be positioned correctly, may have fallen off or may be otherwise missing from the asset at the time of movement”, this last paragraph teaches the inventive concept of the instant Application ).
Conclusion
	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure.
	Sekich et al (US 20190135551) teaches a An AGV apparatus with navigation sensors for detecting position and a load sensor for detecting an item when acquired/loaded.  
	Kensuke (JP 2018047980) teaches a conveying apparatus detecting the position of conveyer and having a load sensor for detecting loading/unloading of an item.  
	Bando et al (20160069675) teaches a system for detecting the location of a vehicle determine an initial location/loading pointe when a cargo is  detected by load sensor, and an final position for the cargo material when unloaded, the system uses GPS system for location purposes.   
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117